Olivee, Chief Judge:
These two appeals for reappraisement are before me for decision on a written stipulation of submission, reading as follows:
IT IS HEREBY STIPULATED AND AGREED hy and between counsel for the parties hereto that the merchandise consists of wire rods exported from Japan after April 17,1961, and prior to July 1,1961.
IT IS FURTHER STIPULATED AND AGREED that the merchandise is not on the final lists of products (T.D. 54521) from which the operation of the Customs Simplification Act of 1956 was withheld.
IT IS FURTHER STIPULATED AND AGREED that the price, at the time of exportation to the United States of the merchandise undergoing appraisement, at which such or similar merchandise is freely sold or, in the absence of sales offered for sale in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other expenses incidental to placing the merchandise in condition, packed ready for shipment to the United States, was $520 per metric ton, net packed.
IT IS FURTHER STIPULATED AND AGREED that these appeals he submitted on this stipulation.
On the agreed facts, I find that the proper basis for appraisement of the wire rods in question is statutory export value and hold that such value for the present merchandise is $520 per metric ton, net, packed.
Judgment will be rendered accordingly.